DETAILED ACTION
This action is in response to the application filed on 5 March 2021.
Claims 1-20 are under examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3, 4, 6-9, 12, 17, 18, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. These claims recite terms whose meanings are unclear, making the claims indefinite, including one or more of the following: D code, K code, T7 block, D block, S0 block, O block, IDLE block. For example, claim 3 recites “a quantity of D codes”, “D code”, “K code” without define what they are.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3, 10, 14, and 15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Gorshe et al (US Pub. 2019/0068325).
Regarding claim 1, Gorshe discloses a block generation method, wherein the method comprises: 
generating a first block and a second block, wherein the first block comprises a first block unit, the second block comprises a second block unit, a first indicator is configured in the first block unit, and the first indicator is used to indicate whether the second block unit is a control code (fig. 4, middle line (control block indicator being set to 1; word 1 byte 1 bit 1 being set to 0; fig. 5; fig. 6, elements 655, 660, if input signal comprises a single control word, generate a control word location address; para 73, the control blocks are positioned at locations 1, 3 and 5 in the input signal as indicated by the 7-bit control block location map, “1010100”, which is mapped to bits 2-8 of the first byte of the first word of the 512B/513B transmission signal. I.e., 7-bit map of block C1 (word 1) indicates block C2 (word 3) is a control code (mapping 1010100 corresponds to words 2-8, ); and 
sending the first block and the second block (fig. 6, element 685, transmit signal).



Regarding claim 10, Gorshe discloses a block receiving method, wherein the method comprises: 
receiving a first block and a second block, wherein the first block comprises a first block unit, the second block comprises a second block unit, and a first indicator is configured in the first block unit (fig. 1, element 170, block-code decoder; para. 73); and 
determining, based on an indication of the first indicator, whether the second block unit is a control code (para. 73).

Regarding claim 14, Gorshe further discloses wherein the determining, based on an indication of the first indicator, whether the second block unit is the control code comprises: 
if the first indication information indicates that the second block unit is not a control code, determining that a data code starts from the second block unit (fig. 5; para. 73, control word location mapping shows data and control blocks).

Claim 15 recites a block generation apparatus corresponding to a block generation method of claim 1, and is thus similarly rejected.

Allowable Subject Matter

Claims 2, 5, 11, 13, 16, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure (see form 892).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LUAT T PHUNG whose telephone number is (571)270-3126.  The examiner can normally be reached on M-F 9 AM - 6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on (571) 272-3988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 

/Luat Phung/
Primary Examiner, Art Unit 2468